Fourth Court of Appeals
                                 San Antonio, Texas
                                     September 27, 2019

                                    No. 04-19-00417-CV

                         IN THE INTEREST OF C.N.H, A CHILD


                  From the 57th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2017EM500829
                        Honorable Antonia Arteaga, Judge Presiding


                                       ORDER
       On September 24, 2019, we struck appellant’s brief and appendix because the appendix
included sensitive data, specifically the birth date and name of a person who was a minor when
the underlying suit was filed, and such data had not been redacted. See TEX. R. APP. P. 9.9. On
September 26, 2019, appellant filed an amended brief and appendix. While the amended
appendix redacts the minor child’s name, it still includes the child’s unredacted birth date.

        We therefore ORDER that appellant’s amended brief and appendix are STRICKEN.
We further ORDER appellant to file an amended brief and appendix that redacts the minor
child’s birth date in compliance with Texas Rule of Appellate Procedure 9.9 by or before
October 1, 2019.



                                                   _________________________________
                                                   Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of September, 2019.



                                                   ___________________________________
                                                   Luz Estrada,
                                                   Chief Deputy Clerk